Citation Nr: 0631447	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  00-20 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945, and from January 1951 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a decision dated in December 2004, the Board found that 
new and material evidence had been established to reopen the 
veteran's claim for entitlement to service connection for a 
heart disorder.  The Board then remanded the matter for 
additional development, including acquisition of a 
compensation and pension (C&P) examination.

In September 2006 the Board granted a motion to advance the 
case on the docket.


REMAND

Post-service medical records show that the veteran suffered a 
myocardial infarction in 1979.  In 1982 he underwent a three 
vessel coronary artery bypass.  According to the veteran, his 
heart disorder is a result of depression and stress 
associated with his service-connected PTSD.  

Pursuant to the Board's December 2004 remand the veteran 
underwent a C&P examination in May 2005.  During the 
examination the veteran reported that he had smoked until 
1979, and that his mother had had a myocardial infarction 
late in life.  He also reported dyspnea on exertion at 100 
feet, and angina once or twice a week with variable exertion.  

Laboratory tests showed the veteran's cholesterol to be 
elevated.  Diagnostic tests also revealed a carotid bruit, an 
MR murmur, and an ejection fraction of about 60 to 70 
percent.  Diagnosis was coronary artery disease.  The 
veteran's metabolic equivalents (METs) level was reported as 
"less than 5 with angina on a fairly regular basis."  

In addition to diagnostic findings, the examiner was asked to 
render an opinion as to etiology.  According to the examiner, 

This [veteran] has had severe chronic PTSD 
from the time of his combat in World War 
II.  Because of the severity of his 
symptoms and the longstanding nature of it 
I do think that it is as likely as not a 
contributing factor to development of 
coronary artery disease.  I have reviewed 
his C-file which includes abundant records 
and also documents the severity and the 
longstanding nature of his post-traumatic 
service disorder which is still a 
significant troublesome factor in his life 
at this time with a Global Assessment of 
Functioning score generally rated at 50.  
In my opinion the longstanding nature and 
severity of his post-traumatic service 
disorder is a contributing factor to his 
development of coronary artery disease, 
although it cannot be viewed in isolation 
from his other factors as well.

Although the examiner opined that the veteran's PTSD is a 
"contributing factor" to the development of his coronary 
artery disease, she did not explain whether the veteran's 
coronary artery disease was caused by his service-connected 
PTSD, or aggravated by his service-connected PTSD.

In view of the foregoing, and in compliance with 38 C.F.R. 
§ 3.159(c)(4), this matter must be referred back to the May 
2005 examiner for clarification of her opinion.  Since this 
case is being returned, the RO should also take the 
opportunity to obtain any recent treatment records.  
38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should request the veteran to 
identify any new health care providers 
that have treated him for his heart 
disorder and attempt to obtain any 
respective medical records.  Even if no 
additional sources of treatment records 
are identified, all relevant treatment 
records compiled since April 2005 by the 
VA medical center patronized by the 
veteran should be obtained.  

2.  After the foregoing development has 
been accomplished, the claims folder 
should be returned to the May 2005 
examiner for clarification of her opinion.  
The examiner is requested to advise as to 
the following:

*	Is there at least a 50 percent or 
greater probability that the 
veteran's service-connected PTSD 
caused coronary artery disease?  The 
rationale for an opinion as to this 
matter should be given.

*	If the PTSD did not cause the 
coronary artery disease, did the PTSD 
cause a permanent increase in the 
severity of the underlying coronary 
artery disease as contrasted with 
temporary or intermittent flare-ups 
of symptoms of the coronary artery 
disease?  If the examiner is of the 
opinion that the PTSD has caused a 
permanent increase in severity of the 
coronary artery disease, the examiner 
should specify the incremental 
increase in severity of the coronary 
artery disease that is due to such 
aggravation, i.e., identify the 
baseline level of severity of the 
veteran's heart disorder prior to the 
onset of aggravation; and the degree 
of aggravation caused by the 
veteran's service-connected PTSD.

If this examiner is no longer available, or 
if this examiner determines that another 
examination would be helpful, the veteran 
should be scheduled for a new C&P 
examination.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

